183 F.2d 327
PATTERSONv.UNITED STATES.KIMBALLv.UNITED STATES.
No. 6115.
No. 6116.
United States Court of Appeals Fourth Circuit.
Submitted on briefs July 3, 1950.
Decided July 6, 1950.

W. R. Allcott, of Richmond, Va., for appellants.
George R. Humrickhouse, U. S. Atty., and Robert N. Pollard, Jr., Asst. U. S. Atty., both of Richmond, Va., for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
The appellants Patterson and Kimball were convicted in the court below of the crime of escaping from The Federal Reformatory at Petersburg, Virginia, in which they were confined. After conviction and sentence they moved that the judgment of the court be set aside and that they be granted a new trial on the ground that they had already been punished for the escape in that after their return to the reformatory they had been placed in solitary confinement for a certain period and the "good time" which they had earned had been revoked. Aside from the fact that the granting of a new trial was a matter resting in the sound discretion of the trial court which may not be disturbed in the absence of abuse, it is perfectly clear that the motions here were absolutely lacking in merit. Criminal prosecution for the crime of escape is not prohibited under the double jeopardy clause of the fifth amendment because a convict guilty thereof has upon his recapture been subjected to discipline by the prison authorities for the violation of prison discipline involved. Pagliaro v. Cox, Warden, 8 Cir., 143 F.2d 900.


2
Affirmed on both Appeals.